 


114 HRES 125 EH: Providing for further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes.
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 125 
In the House of Representatives, U. S.,

February 26, 2015
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 5) to support State and local accountability for public education, protect State and local authority, inform parents of the performance of their children's schools, and for other purposes. No further general debate shall be in order. In lieu of the amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–8, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each such further amendment shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by its proponent at any time before action thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 